Citation Nr: 1048030	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  03-28 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for service-connected chronic tibial stress reaction.  

2.  Entitlement to a temporary total disability rating for 
convalescence pursuant to 38 C.F.R. § 4.30, for right surgery on 
January 7, 2002. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 10 percent evaluation for 
bilateral chronic tibial stress reaction.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in December 2006.  A transcript of this 
proceeding is associated with the claims file.

This case was previously before the Board in April 2007and August 
2009 at which time the claim was remanded on each occasion for 
further development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).    

In the August 2009 Board remand, the Board referred the issue of 
entitlement to a temporary total evaluation to the RO.  However, 
further review of the record indicates that the Veteran perfected 
an appeal from a March 2002 rating decision which denied that 
claim.  Thus, the issues before the Board are as noted on the 
title page.  Given subsequent development on the issue decided 
herein, the claim for a temporary total rating is being remanded 
to the RO for further action.  

The issue of entitlement to a temporary total disability rating 
for convalescence pursuant to 38 C.F.R. § 4.30, for right surgery 
on January 7, 2002 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The bilateral tibial stress reaction has been productive of pain 
in both shins with no evidence of moderate knee or ankle 
impairment. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for 
the Veteran's bilateral chronic tibial stress reaction have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1 -4.7,  4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 
5299-5262 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his 
service-connected chronic tibial stress reaction is more 
disabling than currently evaluated.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

Where, as in this case, entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course of 
the rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, swelling, 
and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The Veteran's service-connected bilateral chronic tibial stress 
reaction is currently rated as noncompensably disabling by 
analolgy under 38 C.F.R. § 4.71a, DC 5299-5262.  Under DC 5262, 
pertaining to impairment of the tibia and fibula, a 40 percent 
rating is warranted when there is nonunion of, with loose motion, 
requiring a brace.  A 30 percent rating is warranted when there 
is malunion with marked knee or ankle disability.  A 20 percent 
rating is warranted when there is malunion with moderate knee or 
ankle disability.  A 10 percent rating is warranted when there is 
malunion with slight knee or ankle disability.  DC 5299 
represents an unlisted disability requiring rating by analogy to 
one of the disorders rated under 38 C.F.R. § 4.71.  

Factual Background

The Veteran's service treatment records show that in January 1990 
he complained of bilateral shin pains after jumping from a truck.  
This developed into a chronic problem and was diagnosed as 
chronic tibial stress reaction, bilateral.  He submitted a claim 
for service connection for a bilateral leg disorder in June 1990 
and by rating decision dated in January 1991 the RO granted 
service connection for chronic tibial stress reaction, bilateral, 
assigning a 10 percent disability rating effective April 30, 
1990, the day of the Veteran's discharge from military service.  

The Veteran filed a claim for an increased rating in February 
2001.  

On July 2002 VA examination of the feet, the examiner did not see 
any significant findings of tibial torsion.  The Veteran stood 
erect and was able to squat without difficulty.  He was able to 
rise to his toes and heels without pain in the arches or in the 
heels.  

Later in the month, the Veteran underwent a VA joints 
examination.  Physical examination revealed range of motion of 
the knee, flexion from 0 to 140 degrees, extension, 0 degrees to 
full extension bilaterally.  Both left and right knees were 
stable to valgus and varus motion.  Negative anterior and 
posterior drawer's sign.  Ankle, range of motion bilateral, left, 
dorsal flexion 0 to 20 degrees, plantar flexion 0 to 45 degrees, 
right varus or valgus angulation of the os calcis relationship to 
the long axis of the tibia and fibula on either leg.  Examination 
showed no painful motion, edema, effusion, instability or ankle 
or knee joints, bilaterally.  There was no weakness, redness, 
heat, or abnormal movement or guarding of movement.  The Veteran 
was noted to have pain to palpation, bilateral legs.  It was most 
notably on the right, about three inches, extending about a four 
inch strip with no swelling or erythema.  Also noted was the left 
leg about the same area, three inches superior to the medial 
malleolus going up four point strips tenderness to palpation.  

X-rays of the tibia/fibula showed no fracture or dislocation.  
The impression was unremarkable.  X-rays of the feet revealed a 
question of pes planus with no fracture, dislocation, or 
arthritis.  The diagnosis was status post tibia stress fracture 
with no residual effects.  

On June 2008 VA examination of the bones, the Veteran complained 
of pain in the anterior portion of his legs and indicated that he 
had missed 30 days of work secondary to feet and leg pain in the 
last 12 months.  Physical examination of both anterior legs 
revealed no signs of inflammation or swelling and no areas of 
point tenderness.  There was some vague tenderness to palpation 
along the anterior aspects of both tibias.  The gastrocnemius was 
not tender or swollen in either leg.  The Veteran had pain in the 
lower anterior leg going down into the foot, especially the 
lateral foot, right greater than the left.  

Bilateral tibia-fibula X-rays were obtained and showed soft 
tissue calcification versus chip fracture near the lateral 
malleolus.  The examiner noted that this may be old, though 
clinical correlation was suggested, and the radiologist did not 
state which side this was noted on.  A bone scan was also 
performed which had no scintigraphic evidence to suggest stress 
fracture.  Bone scan was unremarkable.  

The examiner saw no evidence of tibial stress reaction in either 
leg.  

On December 2008 VA examination of the feet, the Veteran 
complained of bilateral leg and foot pain.  He reported that he 
was a cosmetologist where he spends on average about 50 percent 
of his time on his feet.  He has to get a stool and limit the 
period of time that he is on his feet.  He says that it may sort 
of limit him in terms of customers.  

Physical examination of the feet revealed palpable dorsalis pedis 
and posterior tibial pulses or both feet.  The Veteran had a 
definite flat foot deformity noted to both feet clinically.  He 
also had what appeared to be a mild rear foot varus deformity 
with compensated forefoot valgus.  The Veteran related pain on 
palpation as evident to the plantar distal heel and plantar 
medial distal heel as well as the proximal arch area and the 
plantar lateral heel area.  He had no significant callosities 
except for the right sub fifth metatarsal base area which was 
noted.  In addition, the Veteran had flat foot deformity with 
hammertoes that were passively correctable.  The flat foot 
deformity was also passively correctable so far.  There was no 
significant unusual shoe wear pattern or breakdown that would 
indicate abnormal weight bearing but this was primarily because 
it appeared that that his shoes were relatively new and not 
really worn down.  The Veteran's gait was antalgic, slow, 
labored, apropulsive, and with a limp.  On weight bearing, the 
Achilles tendon was vertical and nonweight bearing it was 
vertical.  The Achilles tendon alignment could be corrected by 
manipulation since it was already vertical in alignment but there 
was no significant pain on the manipulation of the Achilles 
tendon.  In terms of degrees of valgus, the Veteran appeared to 
have about two degrees varus deformity of the heel when the feet 
were examined from the posterior aspect.  The varus deformity was 
correctable by manipulation. Again, the Veteran had a compensated 
forefoot valgus deformity which was correctable by manipulation.


The assessment was chronic flat foot deformity with residual 
plantar fasciitis, mild to moderate in severity.  The examiner 
opined that the Veteran's case of bilateral tibial stress 
reaction was aggravated by the pes planus.

May 2009 VA examination of the feet revealed palpable dorsalis 
pedis and posterior tibial pulses bilaterally, definite flat foot 
deformity, appreciated to both feet.  He did have a mild rear 
foot varus deformity with compensated forefoot valgus.  The 
Veteran related pain on palpation as evidence to the plantar 
distal heel and plantar medial distal heel as well as proximal 
arterial and plantar-lateral heel.  He had no significant 
calluses except for the right sub-fifth metatarsal base.  He had 
flat foot deformity, hammertoes which were passively correctible.  
He also had no unusual shoe wear pattern or breakdown indicating 
abnormal weight bearing.  His gait was antalgic, slow, labored, 
apropulsive, and with a limp.  On weight bearing the Achilles 
tendon was vertical and non-weight bearing was still vertical.  
The Achilles tendon alignment could be corrected by manipulation 
since it was already vertical in alignment.  There was no 
significant pain on manipulation of the Achilles tendon.  The 
Veteran did appear to have about 2 degrees of varus deformity of 
the heel when examined from the posterior aspect.  The varus 
deformity was correctible by manipulation.  He did have 
compensated forefoot valgus deformity which was correctible by 
manipulation.  

The assessment was chronic flat foot deformity with residual 
plantar fasciitis, mild to moderate in severity.  The examiner 
opined that it was at least as likely as not that the Veteran's 
tibial stress syndrome was aggravated by the pes planus 
deformity.  

In a January addendum, the December 2008 VA examiner was asked to 
clarify his opinion regarding the Veteran's bilateral foot 
problem.  The examiner noted that after review of the claims file 
and physical examination of the Veteran's feet, it was more 
likely than not that the Veteran's chronic flatfoot deformity 
with residual plantar fasciitis was approximately due and 
causally related to or aggravated by the Veteran's service-
connected bilateral chronic tibial stress reaction.  This was 
because of the Veteran's significant flatfoot deformity, which 
now had become more rigid due to the significant osteoarthritis 
changes, particularly in the right talonavicular joint.  Because 
of the proximal compensation that could occur because of the 
flatfoot deformity, that could cause a stress reaction in the 
proximal bone, which would be the tibia, which was the major 
weightbearing leg bone in the lower leg and symptoms could be 
caused thereof.  In addition to that the secondary equinus 
deformity that was present and related to the Veteran's flatfoot 
deformity caused increased stress throughout the foot, which then 
reversed or in retrograde fashion went back to the tibia.  X-ray 
imaging confirmed significant flatfoot deformity with decreased 
calcaneal inclination angle and decreased talar declination angle 
as well as increased talo first metatarsal angle.  

In an October 2010 rating decision, the RO granted service 
connection for bilateral pes planus with residual plantar 
fasciitis, as secondary to the service-connected bilateral tibial 
stress reaction and assigned a 10 percent disability rating 
effective December 18, 2008, the date of the VA examination.  
 
Analysis

At the July 2002 VA examination, the diagnosis was status post 
tibia stress fracture with no residual effects.  The June 2008 VA 
examiner noted that there was no evidence of tibial stress 
reaction in either leg.  The December 2008, May 2009, and January 
2010 VA examiners diagnosed the Veteran with chronic flat foot 
deformity with residual plantar fasciitis, mild to moderate in 
severity, and opined that the Veteran's pes planus deformity was 
related to his previously diagnosed tibial stress fracture.  
Service connection has since been granted for bilateral pes 
planus with residual plantar fasciitis, on a secondary basis; 
that condition is separately rated.  

There is no evidence of malunion of the tibia and fibula with 
moderate knee or ankle disability.  The evidence does not show 
symptoms analogous to moderate knee or ankle disability.  In 
light of the foregoing, the Board finds that the preponderance of 
the evidence is against the claim for a rating greater than 10 
percent for bilateral chronic tibial stress reaction.  


Extraschedular Consideration

The December 2008 VA examination included the Veteran's report 
that leg and foot pain limits the amount of time he can spend on 
his feet at work.  As such, the Board must adjudicate the issue 
of whether referral for an extraschedular rating is warranted.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record does not establish that the rating criteria are 
inadequate for rating the service-connected bilateral tibial 
stress reaction.  The competent medical evidence of record shows 
that the disability is primarily manifested by pain and 
tenderness.  The applicable diagnostic code used to rate the 
Veteran's disability provides for ratings based on limitation of 
motion.  See Diagnostic Codes 5262.  The effects of pain and 
functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
202.  The effects of the Veteran's disability have been fully 
considered and are contemplated in the rating schedule; hence, 
referral for an extraschedular rating is unnecessary at this 
time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is presumed 
prejudicial, the record reflects that the purpose of the notice 
was not frustrated.  Vazquez-Flores, 22 Vet. App. at 49.

In February 2002, February 2004, March 2006 and April 2007 
letters, the RO stated that to establish entitlement to an 
increased evaluation for his service-connected bilateral chronic 
tibial stress reaction, the evidence must show that his condition 
had worsened enough to warrant the payment of a greater 
evaluation.  In particular, the March 2006 and April 2007 letters 
addressed the rating criteria or effective date provisions that 
are pertinent to the appellant's claim pursuant to.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  These letters also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The September 2001 rating 
decision explained the criteria for the next higher disability 
rating available for the service-connected bilateral chronic 
tibial stress reaction under the applicable diagnostic code.  The 
August 2003 statement of the case stated that, pursuant to 38 
C.F.R. § 4.10, disability evaluations center on the ability of 
the body or system in question to function in daily life, with 
specific reference to employment.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of the 
claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, 
based on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims such 
that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

A disability rating greater than 10 percent for chronic tibial 
stress reaction is denied.


REMAND

In the March 2002 rating decision, the RO denied the claim of 
entitlement to a temporary total evaluation for January 2002 foot 
surgery because the surgery was related to pes planus, not the 
service-connected chronic bilateral tibial stress reaction.  As 
discussed in detail above, service connection for pes planus was 
recently awarded, on the basis that it is secondary to the 
service-connected bilateral tibial stress reaction.  

Review of the record reflects that in November 2000, the Veteran 
had the callus and bony prominence of the right fifth metatarsal 
removed.  According to a March 2001 VA examination report, the 
examiner indicated that the Veteran had bilateral plantar 
fasciitis which is related to service-connected bilateral tibial 
stress reaction.  On January 7, 2002, the Veteran underwent 
surgery to have a porokeratosis over the right fifth metatarsal 
base excised.  

While the effective date assigned in the recent grant is 
subsequent to the surgery in question, the medical evidence at 
the time of the surgery also appears to indicate that the 
conditions are related.  The Veteran has been continuously 
pursuing the claim since the March 2002 rating decision.  On 
remand, the RO should readjudciate the claim for a temporary 
total rating, with consideration of the effective date assigned 
to the recent grant of service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement 
to a temporary total rating for January 7, 
2002, foot surgery.  The readjudication 
should include consideration of the 
effective date assigned for the recent 
grant of service connection for pes planus, 
as secondary to the chronic tibial stress 
reaction and an explanation as to whether 
that date is appropriate.  

2  If the decision with respect to the 
claim remains adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


